Title: To Thomas Jefferson from Bernard Peyton, 24 July 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
24 July 1820
Your esteemed favor 21 current, covering the bills of exchange I forwarded you, was recd last evening, & I have this morning disposed of the same at par, which is the highest rate for small bills:  After deducting 1 pr Ct. Commission, you have credit for $1059.45, out of which, agreeable to your request, I enclose herewith $225—will by this mail enclose $200 to Mr John Vaughan of Philadelphia, & when your draft for $1152.90 is presented, it shall be paid—which will leave due you, after deducting my account of $54.31, & discounts $88.—$337.24 at your credit—The United States Bank consented to receive your note endorsed by Thos J. Randolph Esqr without the additional name of P. Gibson, which enables you to keep your promise to him.The notes for the Farmers & Virginia Banks are just the same exactly, save the difference in the names of the two Banks, as you will observe by the blank note, a space is left before the word “Bank” in the body of the note, to be filled up with “Farmers”, if it is intended for that Bank, or left, if it is for the other.With great respect Dr Sir Your Mo Obt & Obliged Servt:Bernard Peyton